Case 1:15-cr-00252-PKC-RML Document 1243 Filed 05/03/19 Page 1 of 1 PageID #: 20051



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

   UNITED STATES OF AMERICA


             v.

                                                           Notice of Appeal
   BRAYAN JIMÉNEZ,                                         15 Crim. 252 (PKC)

                               Defendant.




          Notice is hereby given that Brayan Jiménez appeals to the United States Court of Appeals

   for the Second Circuit from the District Court’s Memorandum and Order imposing restitution

   entered on April 19, 2019, Doc. 1235, and from the Amended Judgment entered on April 24,

   2019, Doc. 1238.


                                              Respectfully,

                                              /s/______________
                                              Justine Harris
                                              Heather Han
                                              Anna Estevao
                                              SHER TREMONTE LLP
                                              90 Broad Street, 23rd Floor
                                              New York, New York 10004
                                              Tel: 212.202.2600
                                              Fax: 212.202.4156
                                              E-mail: jharris@shertremonte.com

                                              Attorneys for Brayan Jiménez
